Citation Nr: 1632564	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a left femur fracture. 

2. Entitlement to service connection for residuals of a left femur fracture. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1975 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for residuals of a left femur fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 1996 rating decision denied a claim of service connection for residuals of a left femur fracture. The Veteran was notified of his appellate rights but did not appeal the October 1996 rating decision.

2. The evidence associated with the claims file subsequent to the October 1996 rating decision is not cumulative and redundant of evidence previously of record.



CONCLUSIONS OF LAW

1. The October 1996 rating decision is final. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103 (1996). 

2. New and material evidence sufficient to reopen the claim of service connection for residuals of a left femur fracture has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision to reopen the claim of service connection concerning residuals of a left femur fracture, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether new and material evidence has been received.

In October 1996, the RO again denied service connection for the Veteran's residuals of a left femur fracture, finding that there was evidence of residuals of a left femur fracture prior to service, and there was no evidence the condition was permanently worsened as a result of service. See October 1996 Rating Decision. The RO considered the service treatment records, VA examination and the Veteran's statements. The Veteran was notified of the decision and of his appellate rights in that same month. The Veteran did not appeal that decision, and did not submit additional evidence, within the applicable time period. Therefore, the October 1996 decision became final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

The evidence of record in October 1996 consisted of service treatment records, VA examination and statements from the Veteran.  The evidence failed to show that any residuals of a left femur fracture were permanently worsened as a result of service.  Evidence associated since the October 1996 rating decision includes VA treatment records post-service and additional statements regarding in-service events from the Veteran. The VA treatment records from post-service and the Veteran's statements of an in-service injury and ongoing symptoms are new and material.

In this case, new and material evidence sufficient to reopen the claim of service connection for residuals of a left femur fracture has been received. The evidence provided addresses the previous unestablished fact of a potential in-service injury, and worsening of a left femur injury as a result of service.  It is not redundant. Therefore, reopening of the claim for service connection for residuals of a left femur fracture is warranted.



ORDER

The application to reopen a claim for service connection for residuals of a left femur fracture is granted. 


REMAND

The Veteran contends that residuals of his left femur fracture were worsened by service. A remand is warranted for additional development.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In his June 2009 claim to reopen, the Veteran noted receiving treatment through Lake City VAMC and Tampa VAMC, neither of which are part of the claims file. In addition, the Veteran has reported undergoing treatment for his left femur and hip injury prior to service at Archbold Memorial Hospital, Thomasville Georgia. These treatment records are not part of the claims file. A remand is necessary so appropriate attempts can be made to locate and obtain these VA and private treatment records. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015). The Veteran was provided a VA examination in September 1996. See September 1996 VA examination. The examiner found that the Veteran had a diagnosis of status post-op fracture of the left hip times two. Id. However, the examination is inadequate as the examiner failed to consider whether the Veteran's residuals of a left femur fracture were aggravated by service. A new VA examination and opinion is warranted to address any additional VA and private treatment records obtained and aggravation of the injury pre-existing service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any outstanding VA medical records, specifically from Lake City VAMC and from James A. Haley Veterans' Hospital- Tampa.

2. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with residuals of his left femur fracture. Specifically, there is an indication that the Veteran was treated for a left femur and hip injury in 1970 and 1971, at Archbold Memorial Hospital, Thomasville, Georgia. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current residuals of a left femur fracture. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the Veteran's residuals of a left femur fracture pre-existed his active service? (January 1975 to February 1975)

b. If yes, then was the disability clearly and unmistakably NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by the Veteran's active service or whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of residuals of the left femur fracture by the Veteran's service.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's statements that in basic training he fractured his hip after being thrown from his bunk on to the floor, and his continued hip pain since service. See April 2012 VA Form 9 and July 16, 2008 VA treatment record. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed residuals of a left femur fracture. 

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


